      Case 2:20-cr-00023-SCJ-JCF Document 45 Filed 07/08/20 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION


UNITED STATES OF AMERICA,                |
                                         |         CRIMINAL COMPLAINT
      vs.                                |
                                         |         No.   2:20-CR-023
DEVECCHO WALLER, JR.,                    |
    Defendant.                           |


   MOTION TO RETURN MR. WALLER TO LOCAL JURISDICTION


      COMES NOW the Defendant in the above styled matter, MR. DEVECCHO

WALLER, JR. (hereinafter referred to as “Mr. Waller”), by and through counsel

and hereby files this Motion to Return to Local Jurisdiction at the Hall County

Detention Center, and further shows this Court as follows:

                                        1.

      Mr. Waller and four other citizens were arrested on or about June 2, 2020.

They were charged in connection with the burning of an empty City of Gainesville

police car. They were booked into the Hall County Detention Center on state

arson charges. The case was turned over to the Hall County District Attorney’s

Office for prosecution.
      Case 2:20-cr-00023-SCJ-JCF Document 45 Filed 07/08/20 Page 2 of 8




                                          2.

      However, Mr. Waller was then indicted on or about June 16, 2020 by a

federal grand jury in the Gainesville Division of the United States District Court

for the Northern District of Georgia. Undersigned counsel was appointed by this

Court to represent Mr. Waller in federal court.

                                          3.

      By virtue of a federal writ of habeas corpus obtained by the Government,

the U.S. Marshall took temporary custody of Mr. Waller and relocated him to the

Robert A. Deyton (RAD) Detention Center, a private prison in Lovejoy, Georgia.

Lovejoy is over 80 miles away from Gainesville, making a round trip over 160

miles and costing this Court more than $92.00 in costs – per visit. Additionally,

because the round trip takes about 3 hours of travel time, this Court will pay about

$456.00 to appointed counsel just for time spent in the car – again, per visit.

                                          4.

      At an arraignment hearing on June 23, 2020, the Government took the

position that Mr. Waller was ineligible to request bond from this Court due to the

fact that he was only present in federal court on a writ, and remained in the formal

custody of Hall County. The Government further informed the Court that Mr.

Waller had not been given a bond from Hall County. Consequently, Mr. Waller

will receive no credit for any time served in federal custody on a writ.
      Case 2:20-cr-00023-SCJ-JCF Document 45 Filed 07/08/20 Page 3 of 8




                                          5.

      At this same time, the Hall County District Attorney has taken the position

that Mr. Waller is ineligible to seek bond from the Hall County Superior Court

because he is in the custody of federal authorities. A superior court bond hearing,

which has been scheduled for July 8, 2020 at 1:00 p.m., is in danger of being

cancelled because Mr. Waller is not present in Hall County, no production order

has compelled the Marshall to return him to Hall County, and no waiver of

presence has been filed so as to authorize the bond hearing to proceed in absentia.

                                          6.

      Upon information and belief, the Hall County District Attorney will not

indict or prosecute this case now that the United States Attorney has obtained an

indictment. It is merely a matter of awaiting a dismissal to be filed by the District

Attorney. Only the District Attorney can file a dismissal. Without explanation,

the District Attorney has refused to do so. Requests by state appointed indigent

defense counsel for the District Attorney to dismiss the charges in light of the

federal indictment have been ignored. Requests for setting of a recognizance bond

by the federal defender to the superior court judge’s office assigned to the case

have likewise been ignored.
      Case 2:20-cr-00023-SCJ-JCF Document 45 Filed 07/08/20 Page 4 of 8




                                          7.

      The private prison known as RAD already had a number of limitations in

place that constrain the attorney-client relationship. In addition to the lengthy

commute through the City of Atlanta’s infamous traffic, contact with a client at

RAD must be scheduled in advance and during normal business hours. Only one

person at RAD is authorized to schedule attorney visits. Visits are limited to the

number of available interview rooms, just 2 on each cell block. Sometimes, RAD

staffing limitations means that an attorney may sit for a period of time before

being escorted to the cell block to begin client consultation. Depending on the

time of day, at the conclusion of a client meeting, counsel may sit in the

consultation room awaiting an escort back to the lobby. This time, while wasted

for purposes of legal representation, is nevertheless charged to the Court.

                                          8.

      Now, owing to the covid-19 pandemic, no in-person visits are allowed at

RAD. Communication with clients is limited to ordinary telephone calls or Zoom

calls. However, Zoom calls with RAD require a “SIP connection,” which is an

“H.323 Room Connector” and costs $50.00 per month. Ordinary telephone calls

are not private and the connection and sound quality are very poor – to the point of

being unintelligible.
      Case 2:20-cr-00023-SCJ-JCF Document 45 Filed 07/08/20 Page 5 of 8




                                         9.

      The only meaningful communication Mr. Waller has had with counsel was

just prior to his arraignment in a virtual Zoom break out room. Even then, another

defendant and another attorney were present so privilege was not properly able to

be established. Though sufficient to prepare Mr. Waller for the implications of an

arraignment hearing, no opportunity was available to discuss the facts of the case,

the identity of any defense witnesses, or any possible defenses.

                                        10.

      In sum, Mr. Waller has been held incommunicado and denied his Sixth

Amendment right to counsel.

                                        11.

      If Mr. Waller were returned to this jurisdiction, where these charges are

pending, Mr. Waller could have private contact with appointed counsel. The Hall

County Detention Center allows counsel to have in-person, private, direct

communications within the privilege of an attorney-client relationship. The Hall

County Detention Center permits attorney visits 24 hours a day. No waiting. No

escort. No recorded or unrecorded telephone apparatus.

                                        12.

      There is no reason why Mr. Waller should be detained by the Government at

a location so remote from his counsel or the Court where the case is pending.
      Case 2:20-cr-00023-SCJ-JCF Document 45 Filed 07/08/20 Page 6 of 8




                                         13.

      Misunderstanding, confusion, deliberate ignorance, ruse, or excusable

neglect on the part of the state prosecuting authority have combined to deny Mr.

Waller a bond from the superior court. The Government has been the beneficiary

of this frustrating circumstance insofar as they, too, have urged the Court to find

that Mr. Waller is in state custody, and therefore the Court is without authority to

set a bond.

                                         14.

      Because this Court cannot set Mr. Waller a bond at this time, and because

Mr. Waller has been denied the ability to communicate with his state public

defender or his CJA appointed counsel, the only just remedy is for this Court to

order the U.S. Marshall to return Mr. Waller to the Hall County Detention Center

until further order of this Court.



      WHEREFORE Mr. Waller prays this Court grant the following relief:

1.    Find that Mr. Waller is ineligible for bond from this Court because he is

      present only on a writ of habeas corpus and remains in the formal custody of

      Hall County authorities;

2.    Find that Mr. Waller should not be prohibited from seeking bond in the

      superior court merely because of his presence by writ in federal custody;
     Case 2:20-cr-00023-SCJ-JCF Document 45 Filed 07/08/20 Page 7 of 8




3.   Find that RAD is a remote detention facility with limited provisions for

     attorney-client communication which impacts the attorney-client

     relationship;

4.   Find that the cost to the Court associated with having a Gainesville attorney

     defend a Gainesville Division case is approximately $548.00 per attorney-

     client visit higher due to the defendant’s remote incarceration and denial of

     bond;

5.   Find that there is no rational basis for which to detain Mr. Waller at a

     remote facility during the pendency of this case;

6.   Order the U.S. Marshall to return Mr. Waller to the Hall County Detention

     Center until further order of this Court; or

7.   In the alternative to immediately bring Mr. Waller to the United States

     Courthouse in Gainesville each and every time that his counsel desires to

     meet with Mr. Waller, place him in a private conference room, provide

     suitable food/beverage in accordance with standard feeding times for

     detainees, and allow him to remain for the duration of the meeting as

     determined by his counsel; and

8.   For any and all other relief this Court deems just and proper.
      Case 2:20-cr-00023-SCJ-JCF Document 45 Filed 07/08/20 Page 8 of 8




      This 8th day of July 2020.


____/s/ Arturo Corso________________
Arturo Corso
Georgia State Bar No. 188748
Attorney for Mr. Waller

The Corso Law Center, LLC
427 GREEN STREET, N.W.
GAINESVILLE, GEORGIA 30501
Telephone: (770) 532-9732
Facsimile: (770) 532-9733


                               Certificate of Service

      This is to certify that I have this day served a true and correct copy of the

foregoing upon counsel for the Government by filing same upon the Court’s

CM/ECF Docket and causing it to be distributed to all parties and counsel of

record.

      This 8th day of July.

____/s/ Arturo Corso________________
Arturo Corso
Georgia State Bar No. 188748
Attorney at Law
